421 F.2d 1401
Helinda JIMENEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 24698.
United States Court of Appeals, Fifth Circuit.
Feb. 9, 1970.

Marian S. Rosen, Clyde W. Woody, Houston, Tex., for appellant.
James R. Gough and Gerald Apple-white, Asst. U.S. Attys., Houston, Tex., for appellee.
ON PETITION FOR REHEARING
Before AINSWORTH and SIMPSON, Circuit Judges, and SINGLETON, District Judge.
PER CURIAM:


1
Helinda Jimenez was convicted on a two-count indictment charging her with violations of 21 U.S.C. 174 (1964).  Her conviction was based upon her discovered possession of heroin.  We affirmed that conviction on June 26, 1968.  We withheld a determination on this petition for rehearing pending action by the Supreme Court in two cases.  That action has now been taken.  Turner v. United States, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610 (January 20, 1970); Leary v. United States, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57 (1969).  Neither Turner nor Leary casts doubt upon the validity of the conviction we consider here.  The section 174 presumption remains viable with respect to heroin.  The petition for rehearing is accordingly denied.